LAND, J.
The judge below held that a voter who had removed from one precinct to another in the same parish has a right within six months after such removal to register and vote in the precinct from which he removed. We think that the ruling is correct. Section 1 of article 197 of the Constitution of 1913 provides that:
' “Removal from one precinct to another in the same parish shall not operate to deprive any person of the right to vote in the precinct from which he has removed until six months after such removal.”
Until the expiration of said six months the status of the voter remains the same, and to deny his right to register would be to deny his right to vote especially reserved to him by the organic law.
Judgment affirmed.